Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Applicant’s amendment filed on 6/15/2022 have been fully considered and are persuasive.  
	The following is an examiner’s statement of reasons for allowance: 
As per claim 1, Applicant’s claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “wherein each processing block comprises a service path and a skip path for the authorization signal to selectively propagate along, wherein the authorization signal propagates by way of the service path when the processing block is associated with one of the electronic components or one of the sets of electronic components, which contains an information value to be transferred, and otherwise propagates by way of the skip path, wherein the service path contains a Present flip-flop having an input and an output, a Past flip-flop having an input and an output, and a switching signal detector, which comprises a Present input connected to the output of the Present flip-flop and a Past input connected to the output of the Past flip-flop for comparing the output of the Present flip-flop and the output of the Past flip- flop, and wherein the Present input to the switching signal detector has a lower switching threshold than the input to the Past flip-flop, in order to avoid an omission failure, and/or wherein the input to the Past flip-flop has a lower switching threshold than the input to the Present flip-flop and the input to the skip path, in order to prevent a collision failure.” in combination with other limitations as recited in independent claims and further in view of the specification. As per Sun’s reference (Pub. No. US 2011/0153888) discloses only a serial clock signal line and at least one data line of the serial bus interface are shared by the host device, the serial bus device and the second another serial bus device whereas Lewko (Pub. No. US2007/029646) discloses only flip-slop provides the data output signal for coupling to the data input port of the successive device in the series string of devices but do not discloses as Applicant’s recites claims, thus the prior arts do not teach the invention as claimed. 

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184


/HENRY TSAI/            Supervisory Patent Examiner, Art Unit 2184